Citation Nr: 1441645	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable evaluation for exostosis, dorsum of the left foot, disability.


REPRESENTATION

Appellant represented by:	The American Legion  


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1972 to February 1975. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veteran's Affairs, Regional Office, located in Louisville, Kentucky (RO).  In pertinent part of that rating decision, the RO denied a compensable evaluation for exostosis on the dorsum of the left foot.  

In September 2009, the Veteran testified before a Veterans Law Judge (VLJ) during a Board videoconference.  A transcript of the hearing is associated with the claims file.  Notably, the VLJ who conducted the 2009 Board hearing retired.  In February 2014, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran responded that he did not desire another hearing.  Thus, the Board will decide his case based on the evidence currently of record.  Id.  

The Board has twice remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.   As there has been compliance with the Board's remand directives, and no additional development is needed, the claim is now ready for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998)

During the pendency of the appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Throughout the period under appeal, the Veteran's disability due to exostosis on the left dorsum of the first metatarsal has been manifested by a moderate foot deformity. 


CONCLUSION OF LAW

The criteria for evaluation of 10 percent, and not higher, for exostosis on the dorsum of the left first metatarsal has been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.71a, 4.118, Diagnostic Codes 5284 and 7819 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119
(2004).

The RO provided the Veteran with adequate notice under the VCAA and Dingess specific to his claim in a letter dated in December 2006 prior to the RO's adjudicaton of the claims in the first instances.   Any timing deficiency due to VCAA notice that was provided after the initial adjudication of the claims is remedied by re-adjudication of the claims, in the August 2014 supplemental statements of the cases.   See Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, any timing deficiency has been remedied.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claim.

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his relevant post-service VA treatment records, and identified private treatment records as well as his lay statements of observation and argument have been obtained.  The Veteran has not identified any outstanding evidence, to include any other medical records that are available and could be obtained to substantiate his claim. 

Pursuant to the Board's March 2014 remand directives, the Veteran has been provided with a VA foot examination in May 2014 to determine the nature and severity of his service-connected disability due to exostosis on the dorsum of the left first metatarsal.  The examination report shows that the VA examiner reviewed the claims folder, and recorded the Veteran's reported history as well as the findings from clinical evaluation.  The VA examiner then provided medical opinions supported by rational statements on what symptomatology was attributable to the Veteran's service-connected exostosis.  The 2014 VA examiner has clearly identified what symptomatology was solely attributable to his non-service connected diabetes mellitus with peripheral neuropathy and distinct from the symptomatology caused by his service-connected disability.  The Board finds that the VA examination report is adequate for adjudication of purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  There has been compliance with the Board's 2014 remand instructions, and no further action is required at this time.  See Stegall, supra. 

The Board notes that the record does contain previous VA foot examination reports in December 2006 and February 2010; however, as noted in the March 2014 Board remand, neither of those examination reports discuss findings pertaining to the disability due to exostosis on the dorsum of the left foot.  Rather, the examination reports show findings of generalized osteopenia resection of the fifth metatarsophalangeal joint, mild peripheral vascular calcifications and mild erosive changes at the first metatarsal phalangeal joint, as well as complaints of pain, fatigue, weakness, decreased sensation, and as discussed in detail below, those findings have been solely attributed to the Veteran's non-service connected diabetes mellitus with peripheral neuropathy.  See Mittleider v. West, 11 Vet App 181 (1998).  As such, the findings from the previous 2006 and 2010 VA feet examination reports will not be discussed herein. 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions. The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues on appeal were insignificant and nonprejudicial to the Veteran.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2013).  He has retained the services of a representative, as well as had an opportunity to testify at a personal hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met. 

2.  Increased Rating 

The Veteran seeks an increased rating for his disability due to exostosis on the dorsum of the left first metatarsal.  He contends that the severity of his disability is more severe than reflected by the current assigned noncompensable evaluation.  The Veteran filed his increased rating claim in August 2006. 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

As concerns the left foot disability, although the present level of disability is of primary concern, Francisco v. Brown, 7 Vet. App. 55 (1994), staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The RO has indicated that it evaluated the Veteran's service-connected exostosis on the dorsum of the left first metatarsal under 38 C.F.R. § 4.118, Diagnostic Code 7819, for benign skin neoplasmis.  Under Diagnostic Code 7819, benign skin neoplasms are rated as disfigurement of the head, face, or neck; scars; or impairment of function.  His disability has currently been assigned a noncompensable evaluation. 

In evaluating skin and scar residuals, the Board notes that changes have been made to 38 C.F.R. § 4.118, which include changes to Diagnostic Codes 7800 to 7804.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  With regard to the revisions, the Board notes that the changes to the skin regulations in 2008 do not included any revisions to Diagnostic Codes 7805 or 7819.  

Notably, this case does not actually involve a residual scar, and the Board finds that it would be more appropriate to rate the Veteran's disability under the criteria for impairment of function as opposed to the criteria for scars.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  As such, there is no need to make distinctions between the pre-2008 and post-2008 criteria for evaluating skin and scar residuals under Diagnostic Codes 7800 to 7804. 

Under Diagnostic Code 5284 for other foot injury, a moderate foot injury is evaluated as 10 percent disabling.  A moderately severe foot disability is evaluated as 20 percent disabling.  A severe foot injury is evaluated as 30 percent disabling. Finally, a note to this rating code states that with actual loss of use of the foot, a 40 percent evaluation should be assigned.  38 C.F.R. § 4.71a. 

The Board notes that the terms "moderate", "moderately severe", and "severe" as used in Diagnostic Code 5284 is not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

VA's General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints and that other injuries may not affect range of motion.  Thus, it was concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98.

In this case, the Veteran seeks a compensable evaluation for his service-connected disability due to exostosis on the dorsum of the left first metatarsal.  

Initially, the Board observes that the Veteran's medical records reflect symptomatology involving the left foot that is attributable to his nonservice-connected diabetes mellitus with peripheral neuropathy.  See December 2006, February 2010, and May 2014 VA examination reports, as well as VA treatment records.  In this regard, the VA medical records have indicated that the findings of ulcers, calluses, generalized osteopenia resection of the fifth metatarsophalangeal joint, mild peripheral vascular calcifications and mild erosive changes at the first metatarsal phalangeal joint, as well as symptoms of pain, swelling, fatigue, weakness, and decreased sensation are attributable to the Veteran's non-service connected diabetes mellitus with peripheral neuropathy.  Moreover, it is felt that those symptoms are the primary source of the Veteran's functional impairment.  See VA examination reports dated in December 2006, February 2010 and May 2014. The Board acknowledges that it is precluded from differentiating between the symptoms of the Veteran's service connected disability and non-service connected disability involving his left foot in the absence of medical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Here, the May 2014 VA examiner concluded that the Veteran's complaints of weakness, swelling, pain, limitation of motion in the left foot, callosities, atrophy as well as the findings of left fifth metatarsophalangeal joint amputation were related to his nonservice-connected diabetes mellitus with peripheral neuropathy, and not attributable to his service-connected exostosis.  In support of this distinction between service-connected disability and non-service connected disorder, the VA examiner noted that the Veteran's exostosis is located at the base of the first ray at the joint between the first metatarsal and the medial cuneiform, and it is essentially asymptomatic by patient report.  The Veteran's symptomatic conditions (pain, callus, weakness, decreased sensation, and left fifth metatarsophalangeal joint amputation) are secondary to complications of his diabetes mellitus.  The VA examiner stated that the medical evidence shows that the osteomyelitis in the fifth metatarsal was related to diabetic foot changes and ultimately resulted in the amputation.  He further noted that here has been no left first metatarsophalangeal joint amputation and none of the current foot symptoms can be attributed to his service-connected left foot disability.  The VA examiner concluded that that the Veteran's complaints of weakness, swelling, pain, limitation of motion in the left foot, callosities, atrophy as well as left fifth metatarsophalangeal joint amputation are conditions are not proximately due to or the result of the Veteran's service connected condition.  

As the medical opinion was rendered by VA examiner following a review of the claims file and clinical examination of the Veteran, the opinion is afforded significant probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the record demonstrates that the Veteran has predominantly associated his current bilateral foot symptoms to his diabetes mellitus with peripheral neuropathy.  See VA examination reports dated in December 2006, February 2010, and May 2014.  

To the extent that the Veteran has himself asserted that his left foot symptoms are in secondary to his service-connected exostosis disability, and the Board has considered those assertions which are recorded in various clinical records.  However, where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 1993).  Here, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation in a case which involves this level of medical complexity.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). Therefore, as the most probative and persuasive evidence of record indicates that the Veteran's current complaints of weakness, swelling, pain, limitation of motion in the left foot, callosities, atrophy, and the findings of left fifth metatarsophalangeal joint amputation are not attributable to his service-connected exostosis.  As such, these symptoms related to his nonservice-connected diabetes mellitus with peripheral neuropathy will not be considered in determining the Veteran's entitlement to an increased rating for his service-connected disability.

Based on a review of the medical evidence of record, the Board finds that the Veteran's disability due to exostosis on the dorsum of the left foot supports an evaluation of 10 percent, and not higher, during the entire period under appeal.  

Collectively, the evidence of record demonstrates that the Veteran's disability is manifested by an exostosis located at the base of the first ray at the joint between the first metatarsal and the medial cuneiform.  The Veteran has denied undergoing any surgical procedure regarding the exostosis on his left foot.  Although the Veteran has primarily attributed his left foot problems to his non-service connected diabetes mellitus with peripheral neuropathy, and those symptoms cannot be considered in evaluation of his disability, the May 2014 VA examiner concluded that the Veteran's exostosis on his left foot resulted in moderate foot deformity.  The Veteran has reported that his disability has not changed during the pendency of the appeal. 

Again, the Veteran's disability is current rated under Diagnostic Code 7819, which allows for rating either based on residual scar or functional impairment.  See 38 C.F.R. § 4.118.  The record does not show that the Veteran has undergone any excision or surgical intervention of the exostosis on the dorsum of the left foot, and therefore, his disability is not productive of a residual scar.  The Board finds in more appropriate to rate his disability based on functional impairment, and under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate impairment.  See Butts, supra.  As such, the Veteran's disability due to exostosis on the dorsum of the left foot supports an evaluation of 10 percent, and not higher, during the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

At no point has the Veteran's service-connected exostosis been productive of a disability picture that would equate with a moderately severe or severe impairment of the left foot.  Again, the May 2014 VA examination report shows that the Veteran reported that his exostosis disability is essentially asymptomatic, and the VA examiner felt that his disability resulted in no more than moderate deformity.  There is no evidence of record to suggest that the Veteran's service-connected disability is productive of moderately severe or severe impairment. Thus, a rating in excess of 10 percent is not warranted for the service-connected exostosis of on the dorsum of the left foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, and 38 C.F.R. § 4.118, Diagnostic Code 7819. 

In reaching these decisions, the Board considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain.  Additionally, 38 C.F.R. § 4.45 provides that consideration should also be given to weakened movement, excess fatigability and incoordination.  However, none of these symptoms are shown to be related to the Veteran's service-connected exostosis on the dorsum of the left foot.  For these reasons, the Board cannot find that higher evaluations are warranted based on functional impairment due to pain.

In sum, the evidence of record supports the assignment of a 10 percent evaluation, and not higher, for disability due to exostosis on the dorsum of the left foot for the entire period under appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284, and 38 C.F.R. § 4.118, Diagnostic Code 7819.

Extraschedular Consideration

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Veteran's disability due to exostosis on the dorsum of the left foot is manifested by moderate deformity.  This factor is contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Consideration of an extra-schedular rating is therefore not warranted.

 The Court has held that a total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  In this case, the record does not show, and the Veteran has not asserted, that his disability due to exostosis on the dorsum of his left foot has rendered him unemployable.  Rather, the Veteran has attributed his significant occupational impairment to his non-service connected diabetes mellitus and peripheral neuropathy.  As such, consideration of TDIU in conjunction with this matter on appeal is therefore not warranted.  


ORDER

Entitlement to an evaluation of 10 percent, and not higher, for disability due to exostosis on the dorsum of the left foot, is granted. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


